Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 6, 9 and 15 are allowed
2.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1, 9 and 15, the combination of Shaheen and Shaikh fails to teach, suggest or make obvious by disclosing the claimed limitations that were objected in the previous Office Action and have now combined with the claims 1, 9 and 15. Therefore, claims 1, 9 and 15 are allowable. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.
                                                        Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  571-272-8566.  The examiner can normally be reached on M-Sat (5:30am- 10:30pm).
            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent 


/Kwasi Karikari/
Patent Examiner; Art Unit 2617.